DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 09/14/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1, 3, 5-10, 12-13, and 15-27 are pending.
Claim 1 is amended.
Claims 2, 4, 11, and 14 are canceled.
Claims 15-24 and 27 are withdrawn.

Claims 1, 3, 5-10, 12-13, and 25-26 have been examined on the merits.   

Priority
This application, U.S. Application number 16/086145, is a national stage entry of International Application Number PCT/FI2017/050201, filed on 03/22/2017, which claims for foreign priority under 35 U.S.C. 119(a)-(d) to FINLAND 20165250 filed on 03/24/2016.

Rejections - Withdrawn
The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn due to the cancellation of the claim.
The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn due to the cancellation of the claim.

Drawings
The drawings of Figs 3 and 4 submitted on 09/18/2018 as well as the replacement drawings of Figs 3 and 4 filed on 09/14/2022 are objected to because of their poor resolutions. Applicant is required to make correction without introducing new subject matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite due to the recitation of “the enzymatic hydrolysis”. There is no sufficient antecedent basis for this limitation in the claim. The claimed method comprises at least two different enzymatic hydrolysis stages, and each of them accompanies with an enzymatic hydrolysis process. It is unclear which specific enzymatic hydrolysis process the recited term refers to. 
Claim 8 is indefinite due to the recitation of “the liquid fraction is separated from the solid fraction”. There is no sufficient antecedent basis for the limitations “the liquid fraction” and “the solid fraction” in the claim. The claimed method comprises at least two solid-liquid separation stages, which generates at least two different liquid fractions and at least two different solid fractions. It is unclear which specific liquid and solid fraction the recited terms refers to.    

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-10, 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tolan et al. (WO 2007/147263, 2007, cited in IDS) and Foody (US Patent No. 4461648, 1984, of record), as evidenced by Tolan-2 et al. (US 2010/0184151, 2010, of record). It is noted that Tolan et al. incorporate Foody by reference as a part of the disclosure of their invention (see para. 0072).   
Tolan et al. teach a process for the enzymatic hydrolysis of cellulose from a pretreated lignocellulosic feedstock (i.e. plant-based material) (abstract), comprising steps: (a) feeding the pretreated lignocellulosic feedstock to a hydrolysis tank “130” in a first enzymatic hydrolysis stage, adding enzymes to the feedstock, and hydrolyzing celluloses of the feedstock, wherein the enzymes comprise cellulase and glucosidase; (b) subjecting the hydrolyzed feedstock to solid-liquid separation in a first solid-liquid separation stage after the first enzymatic hydrolysis stage, separating by microfiltration a liquid fraction comprising carbohydrates from a solid fraction comprising unhydrolyzed fiber and lignin, to which the enzymes are bound/absorbed, wherein the liquid fraction and the solid fraction are recovered; (c) supplying the solid fraction to a hydrolysis tank “200” in a second enzymatic hydrolysis stage to continuously hydrolyze the celluloses by the enzymes that are absorbed/bound to the solid fraction, recycled from the first enzymatic hydrolysis, without adding any additional enzymes; (d) subjecting the hydrolyzed feedstock from the second enzymatic hydrolysis stage to solid-liquid separation in a second solid-liquid separation stage, and separating a liquid fraction comprising carbohydrates from a solid fraction comprising lignin; and (e) subjecting the solid fraction comprising lignin from the second solid-liquid separation stage to a lignin processing “160”, where the lignin is removed separately (paragraphs 0027, 0112-114, 0118-119, 0103, 0105, Fig. 1A, Example 1/paragraph 130, Example 2/paragraphs 0133-0136); wherein lignin, as a byproduct of cellulose conversion, can be used as a fuel to power the process, to replace fossil fuels (paragraph 0003); and wherein the lignocellulosic feedstock is non-woody plant biomass or wood-based material/forestry biomass, such as recycled wood pulp fiber, sawdust, hardwood, aspen wood, softwood, and a combination thereof (note: these materials reading on the claimed “wood based material including cellulose” in claim 1) (paragraphs 0066 and 0004). Examiner notes that the second solid-liquid separation stage taught by Tolan et al. read on the “last solid-liquid separation stage” recited in the claims, because the method taught by Tolan et al. comprises only two stages. 
Regarding the residence time ranges of the first and second enzymatic hydrolysis stages recited in Claim 1, Tolan et al. further teach the residence time in the first enzymatic hydrolysis stage is in a range from about 12 hours to about 24 hours for partially hydrolyzing the feedstock (para 0105, Claim 54). Tolan’s use of the modifier “about” indicates a precise residence time is not required for operability of the first enzymatic hydrolysis stage, and the residence times taught by Tolan include those residence times being less than 12 hours. As such, the residence time range taught by Tolan overlaps with the claimed range “more than 8 hours and less than 12 hours”, thus rendering the claimed range obvious. See MPEP  2144.05.  Tolan et al. further teach the residence time in the second enzymatic hydrolysis stage is in a range from about 12 hours to about 200 hours, specifically it can be 24, 30, 36, 42, or 48 hours (paras 0119 and 0135/line 8, Claim 53), which either reads on or overlaps with the claimed range “22-48” hours, ”, thus rendering the claimed range obvious. See MPEP  2144.05.  The Examiner further notes that it is considered that the residence time taught by Tolan can be readily modified by routine optimization for reaching desired outcome for enzymatic hydrolysis and minimizing costs of the operation. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).  Given it is evident in view of the record that no criticality is associated with the claimed residence time ranges recited in claim 1, a prima facie case of obviousness exists over the cited prior art.   
Regarding the limitation “pretreating the plant based raw material using a combination of acid treatment and steam explosion …” in the claim 1, Tolan et al. in Example 1 further teach pretreating lignocellulosic feedstock/straw with a combination of steam explosion and sulfuric acid treatment, specifically in accordance with the teachings of Foody (US Patent No. 4461648) that is incorporated as reference by Tolan et al., for facilitating the enzymatic hydrolysis at the downstream of their method, and Tolan et al. further teach that the combination of steam explosion and acid treatment with sulfuric acid added to feedstock to achieve a pH range of 0.4 – 2.0, as taught by Foody, had been the standard pretreatment process for two decades (paragraphs 0008, 00130/lines 2-4, 0072/lines 1-3). Although Example 1 discloses straw, not wood-based material, as the feedstock, the method of Tolan et al. is not limited to use the straw of Example 1, as Tolan et al. expressively teach using wood-based material as the feedstock in their method (paragraphs 0066/page 16/lines 16-17, 0004/page 1/lines 27-28) and specifically indicate that the examples in the disclosure are for illustrative purpose only and they do not limit the scope of the method in any manner (paragraph 00129).  
Foody teaches pretreating lignocellulosic feedstock, e.g. wood chips/wood-based material, with a combination of acid treatment and steam explosion, wherein the wood chips are soaked in sulfuric acid and then processed with steam explosion; and the pretreatment leads to hemicellulose hydrolysis, increasing the accessibility of cellulose, and reducing a degree of polymerization of cellulose, thus facilitating the conversion of feedstock into carbohydrates/glucose (abstract, column 7/lines 50-56, Example 3). Foody also teaches that the use of the acid (as a catalyst) in the combined treatment has the benefits of shorting cook time of the steam explosion and reducing pentose losses (col 12, lines 4-5).  
It would have been obvious to pretreat wood-based material with a combination of acid treatment and steam explosion in the method of Tolan et al. for facilitating the enzymatic hydrolysis, because Tolan et al. specifically teach that the wood-based material, such as recycled wood pulp fiber, sawdust, hardwood, aspen wood and softwood, is applied as the lignocellulosic feedstock in their method (paragraph 0066/lines 9-10), and that these wood-based materials are the most promising for ethanol production (group 3 in paragraph 0004). Furthermore, the combination of acid treatment and steam explosion had been well established in the art, and it had been the standard pretreatment process of lignocellulosic feedstock for two decades, as supported by Tolan et al. (paragraph 0008/lines 4-5). Moreover, it had been well known in the art that the pretreatment of wood-based feedstock with a combination of acid treatment and steam explosion effectively hydrolyzes hemicellulose, increases the accessibility of cellulose to treating agent, and reduces the degree of polymerization of cellulose in the feedstock, as supported by Foody. Finally,  the pretreatment of wood-based feedstock with a combination of acid treatment with steam explosion has the benefits of shorting cook time of the steam explosion and reducing pentose losses, as supported by Foody.
Regarding the limitations “the liquid after the first … stage comprising soluble C5 and C6 carbohydrates” and “recovering at least 50% of the soluble C5 and C6 … in the first … separation stage” in Claim 1,  Tolan et al. teach recovering substantially all of the aqueous phase (i.e. a liquid fraction comprising soluble carbohydrates) obtained from the first solid-liquid separation stage, and sending the aqueous phase to fermentation for ethanol production or to heat-exchanger, wherein the aqueous phase comprises soluble glucose (reading on the term “C6 carbohydrates” in the claim) (page 35/lines 9-12, page 36/lines 1-4 and 17-18). Thus, Tolan et al. teach recovering substantially all of the liquid fraction comprising soluble carbohydrates (including C6 carbohydrates) in the first solid-liquid separation stage. Regarding the soluble C5 carbohydrates required by the claimed limitations in claim 1, Tolan et al. further teach that the pretreatment is employed to hydrolyze hemicellulose in lignocellulosic feedstock, preferably nearly complete hydrolysis of the hemicellulose, to monomeric sugars, e.g. soluble C5 carbohydrates including xylose, arabinose, and mannose (page 17/paragraph 0071). Furthermore, soluble C5 carbohydrates (i.e. xylose, arabinose, and mannose) are present in the lignocellulosic feedstock slurry generated by the pretreatment with the combination of acid treatment and steam explosion in the method suggested by Tolan et al. and Foody, as evidenced by Tolan-2 et al. (see first half of paragraph 0157), who demonstrate that after lignocellulosic feedstock comprising xylan/hemicellulose is pretreated by the combination of acid treatment and steam explosion as described by Foody in Pat No. 4461648, the resulted lignocellulosic feedstock stream comprises soluble C5 carbohydrates xylose, arabinose, and mannose along with soluble C6 carbohydrates glucose.  In view of the fact that Tolan et al. expressively teach directly transferring the pretreated feedstock slurry generated from the pretreatment to the first enzymatic hydrolysis stage for the enzymatic hydrolysis by cellulase and beta-glucosidase (page 34/lines 10-15), the soluble C5 carbohydrates generated by the pretreatment in the method suggested by Tolan et al. and Foody are carried over to the first enzymatic hydrolysis stage and consequently present in the liquid fraction generated from the first solid-liquid separation stage, along with glucose/C6 carbohydrate generated by the enzymatic hydrolysis (and the pretreatment). Accordingly, it would have been obvious for the liquid fraction obtained from the first solid-liquid separation stage in the method suggested by Tolan et al. and Foody to comprise soluble C5 and C6 carbohydrates, thus meeting the requirement of the claim 1. Given that Tolan et al. teach recovering substantially all of the liquid fraction containing soluble carbohydrates in the first solid-liquid separation stage for the subsequent fermentation, the teachings of Tolan et al. would meet the requirement of “recovering at least 50% of the soluble C5 and C6 carbohydrates …” in Claim 1. Thus, the claimed method with these two additional limitations about C5 and C6 carbohydrates would have been obvious over the combined teachings of Tolan et al. and Foody.
Regarding the limitation “the liquid fraction after the second or later enzymatic hydrolysis … comprising more than 80% by weight soluble C6 carbohydrate …” in the claim 1, Tolan et al. teach that sending the fiber solid fraction, obtained from the first solid-liquid separation stage, to the second hydrolysis reactor for further hydrolysis by cellulase and -glucosidase (bound to the fiber solid) in the second enzymatic hydrolysis stage (page 35/lines 12-14, page 36/lines 4-6). As evidenced by the disclosure of Tolan et al. (page 20/lines 3-4, page 22/lines 12-14), the enzymes of cellulase and beta-glucosidase hydrolyze only celluloses or its fractions and generate only soluble C6 carbohydrates, i.e. glucose. As such, the enzymatic hydrolysis in the second enzymatic hydrolysis stage of Tolan et al. generates C6 carbohydrates/glucose, but not any C5 carbohydrates. Given that the liquid fraction comprising the soluble C5 carbohydrates has been removed from the fiber solid fraction in the first solid-liquid separation stage, the fiber solid fraction send to the second enzymatic hydrolysis stage comprises either a trace amount or no C5 carbohydrates. Accordingly, soluble carbohydrates in the liquid fraction after the second enzymatic hydrolysis in the method suggested by Tolan et al. and Foody comprise substantially C6 carbohydrates/glucose with a trace amount or no C5 carbohydrates, thus meeting the requirement of more than 80% C6 carbohydrates and less than 20% C5 carbohydrates in the claim. Thus, the combined teachings of Tolan et al. and Foody render the claimed method with the limitation of the liquid fraction comprising more than 80% C6 carbohydrates and less than 20% C5 carbohydrates to be obvious.       
Regarding Claims 6-7 and 25-26, Tolan et al. teach that in the first enzymatic hydrolysis stage the pretreated feedstock slurry (pretreated plant-based raw material) is pumped into a hydrolysis make-up tank along with an aqueous solution of enzymes, and then fed to the first hydrolysis reactor for the enzymatic hydrolysis (Fig. 1A, 1B, paragraphs 00130/lines 9-13, 0134/lines 1-3) (note: this process comprises both mixing and diluting the feedstock); and in the second enzymatic hydrolysis stage the separated solids (from the pretreated plant-based raw material) containing bound enzymes are introduced to the second hydrolysis reactor 200 along with water to produce a re-suspended slurry (paragraphs 0118/lines 1-3, 0135/lines 4-6) (note: this process also comprises both mixing and diluting the feedstock). In addition, Tolan et al. expressively teach that the active mixing within the hydrolysis tanks may be achieved by impellers or pumps as is well known in the art (paragraph 0110/last 2 lines). As such, Tolan et al. teach their method comprise mixing in connection with the two enzymatic hydrolysis stages and diluting the pretreated feedstock/plant-based raw material with water or an aqueous solution of enzymes. Furthermore, Foody also expressively teaches mixing and diluting the pretreated feedstock with enzyme solutions and acetate buffer, and consistently mixing the mixed feedstock with a rotary shaker during the enzymatic hydrolysis stage (column 10, lines 56-63). Therefore, the claims 6-7 and 25-26 would have been obvious over the cited prior art.     
Regarding Claim 10, Tolan et al. teach the feedstock and solid fraction are fed to the hydrolysis reactors in a batch mode (i.e. step by step) (Example 2, claim 43, paragraph 0064), thus rendering the claim obvious.
Regarding Claim 3, Tolan et al. further teach that the first enzymatic hydrolysis stage has a suspended solid content of about 3% to about 30% (w/w) (paragraphs 0044 and 0074). The range of about 3% to about 30% taught by Tolan et al. is largely encompassed by the range “4-40%” in the claim, thus rendering the claim obvious. See MPEP  2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists.   
Regarding Claim 5, Tolan et al. further teach that the solid fraction in the second enzymatic hydrolysis stage is re-suspended in a liquid at a solid concentration between about 3% and about 30% w/w (paragraph 0118). The range of about 3% to about 30% taught by Tolan et al. is largely overlapped with the range “10-40%” in the claim, thus rendering the claim obvious. See MPEP  2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 1, 3, 5-10, 12-13, and 25-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-37 of copending Application No. 17/326442 in view of Burke et al. (WO 2012/155238, 2012, cited in IDS) and Tolan et al. (WO 2007/147263, 2007, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 26-37 of the copending ‘442 Application are directed in part to a method for an enzymatic hydrolysis in which plant based material is hydrolyzed using enzymes in at least two enzymatic hydrolysis stages, the method comprising: feeding a plant based feed comprising plant based raw material, which is pre-treated using at least an acid hydrolysis and a steam explosion, to the first enzymatic hydrolysis stage in which the plant based feed is hydrolyzed, and hydrolysis time of the first hydrolysis stage is below 24 hours (Note: this range encompasses the claimed “more than 8 hours and less than 12 hours” in claim 1, thus rendering the claimed range obvious); separating a liquid fraction comprising carbohydrates from a solid fraction in a solid-liquid separation stage; recirculating/feeding at least a part of one solid fraction comprising enzymes back to next enzymatic hydrolysis stage or recovering the rest part of the solid fraction; wherein an average residence time of the enzymatic hydrolysis stage is 4 - 72 hours (Note: this range encompasses the claimed “22-48 hours” in claim 1, thus rendering the claimed range obvious); wherein the plant based raw material is wood based material or a mixture comprising wood based material; wherein consistency of the plant based feed or the plant based raw material is 4 - 40 % in the enzymatic hydrolysis stage, or 10 - 40 % in the second or any later enzymatic hydrolysis stage (these read on the claimed rages in the instant claims 3 and 5); wherein the pretreated plant based raw material or solid fraction is diluted with a liquid before the enzymatic hydrolysis; wherein the liquid fraction is separated from the solid fraction using filtration, centrifugal treatment or their combinations; wherein at least one liquid fraction is recovered after the solid-liquid separation stage; wherein the second or any later enzymatic hydrolysis stage is carried out without an enzyme addition.  
The claimed method of the ‘442 application differs from the instant claims in that the claims of the ‘442 application do not expressively define recovering the solid fraction after the last solid-liquid separation stage as recited in the instant claim 1, and do not teach that lignin is separated from the solid fraction after the last solid-liquid separation stage” as recited in the instant claim 13.  
Burke et al. teach a method for enzymatic hydrolysis of lignocellulosic feedstock (i.e. plant-based material comprising cellulose), comprising steps: (a) feeding the lignocellulosic feedstock 10 (to a vessel or reactor) in a first enzymatic hydrolysis stage 20, and subjecting the feedstock to enzymatic hydrolysis to preferentially hydrolyze the hemicelluloses in the feedstock and produce an effluent stream 22; (b) subjecting the effluent stream 22 to solid-liquid separation by means of a filter press, a decanting centrifuge or a belt filter, to produce a solid fraction/stream 26 comprising insoluble solids/unhydrolyzed cellulose and lignin as well as a liquid fraction/filtrate stream 30 comprising monomer sugar and oligosaccharides, i.e. “carbohydrates”, wherein the liquid fraction 30 and the solid fraction 26 are recovered; (c) supplying the solid fraction 26 to a second enzymatic hydrolysis stage 28 to preferentially hydrolyze the celluloses to soluble monomer sugars and produce an effluent stream 32 comprising soluble sugars and insoluble lignin and unhydrolyzed hemicellulose and cellulose; (d) subjecting the effluent stream 32 to a second solid-liquid separation stage by means of a filter or a centrifuge, to produce a second solid fraction/stream 38 and a liquid fraction/filtrate stream 36 comprising sugars/carbohydrates after the second enzymatic hydrolysis stage before the sugars are subjected to fermentation; (e) further processing the second solid fraction 38 containing lignin to obtain a purified lignin stream; wherein the liquid fractions/filtrate streams 30 and 36 (generated from the first and second enzymatic hydrolysis stages, respectively) are combined to form sugar stream 40 (paragraphs 0036-0040, Figure 1). Burke et al. further teach that the lignin removed from the solid fraction after the second enzymatic hydrolysis stage (linked with the last solid-liquid separation stage) is useful as a fuel source and for producing other polymeric materials.
The teachings of Tolan et al. are described above.  
In view of teachings of the prior art, it would have been obvious to recover the solid fraction comprising lignin after the last solid-liquid separation stage in the claimed method of the ‘442 application, wherein lignin is separated from the solid fraction, such that the recovered solid lignin fraction can be used as a fuel source or a source material for manufacturing new materials, e.g. polymeric material, consequently providing economic benefits to the method of the ‘442 application, because Burke et al. and Tolan et al. teach that the solid fraction recovered after the last solid-liquid separation stage comprises useful lignin material applicable as a fuel source or for producing new polymeric material.   
Regarding the limitations “the liquid after the first … stage comprising soluble C5 and C6 carbohydrates” and “recovering at least 50% of the soluble C5 and C6 …” in the instant claim 1, the claims of the ‘442 application teach separating/recovering each liquid fraction comprising soluble carbohydrates after solid-liquid separation stages. Given substantially all of the liquid fraction is recovered, it would have been obvious at least 50% soluble carbohydrates are separated/recovered from the first solid-liquid separation stage. Regarding the limitation “C5 and C6 carbohydrates”, the claims of the ‘442 application do not expressively define the soluble carbohydrates comprise C5 and C6 sugars.  However, it is a common practice in the art to generate soluble C5 and C6 carbohydrates from pretreatment and enzymatic hydrolysis of plant-based materials, as supported by Burke et al.; who teach hydrolysis of hemicellulose in the first enzymatic hydrolysis stage, which generates C6/glucose and C5/xylose carbohydrates; and as supported by Tolan et al., who teach that the aqueous phase obtained from the first solid-liquid separation stage comprises soluble glucose (reading on the “C6 carbohydrates) and that the pretreatment hydrolyzes hemicellulose in lignocellulosic feedstock to monomeric sugars including soluble C5 carbohydrates, such as xylose, arabinose, and mannose (page 17/paragraph 0071). It is noted that soluble C5 carbohydrates (i.e. xylose, arabinose, and mannose) are present in the pretreated raw materials generated by the combination of acid and steam explosion in the claimed method of the ‘442 application, as evidenced by Tolan-2 et al. (see first half of paragraph 0157). Thus, the claimed limitations would have been obvious.  
Regarding the limitation “the liquid fraction after the second or later enzymatic hydrolysis … comprising more than 80% by weight soluble C6 carbohydrate …” in the claim 1, the claims of the ‘442 application teach that sending the solid fraction, obtained from the first solid-liquid separation stage, to the second enzymatic hydrolysis stage for further hydrolysis. It is a common practice in the art to mainly hydrolyze cellulose, not hemicellulose, in the second enzymatic hydrolysis stage, as supported by Burke et al.; and Tolan et al. As such, it would have been obvious to generates C6 carbohydrates/glucose, but not C5 carbohydrates, in the claimed method of the ‘442 application for completely hydrolyzing the cellulose in the feed material.  Accordingly, soluble carbohydrates in the liquid fraction after the second enzymatic hydrolysis comprise substantially C6 carbohydrates/glucose with a trace amount or no C5 carbohydrates, thus meeting the requirement of more than 80% C6 carbohydrates and less than 20% C5 carbohydrates in the claim. 
Regarding the instant claims 6-7 and 25-26, the claims of the ‘442 application teach diluting the pretreated raw material or the solid fraction with a liquid and supplying the diluted material or solid fraction to the first or a next enzymatic hydrolysis stage. This process of diluting the pretreated raw material or solid fraction with the liquid is a mixing stage where feed materials are mixed liquids.
Therefore, in view of the teachings of the prior art the method of Claims 1, 3, 5-10, 12-13, and 25-26 of the instant application is deemed obvious over the method of claims 26-37 of copending Application No. 17/326442.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments about the 103 rejection of Claims 1-3, 5-10, 12-13, and 25-26 in the response filed on 09/14/2022 (pages 8-14) have been fully considered.  Applicant's arguments are based on the third Declaration under 37 CFR 1.132, which was filed by the Inventor Mr. Tamper on the same day. However, this 37 CFR 1.132 declaration is insufficient to overcome the rejection under 35 U.S.C. 103 for the following reasons.  
First, the third declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. The instant claims are directed to a method of hydrolyzing plant-based material in at least two enzymatic hydrolysis stages, wherein a residence time of the first enzymatic hydrolysis stage is more than 8 hours and less than 12 hours; and wherein the at least two enzymatic hydrolysis stages are conducted in a hydrolysis reaction with any enzymatic concentrations and any total solid contents/biomass concentrations. On the contrary, the results in Figs 3 and 4 are obtained from a 12h+47h two-stage enzymatic hydrolysis process, wherein the first enzymatic hydrolysis stage has a residence time of 12 hours and is conducted with a specific enzymatic concentration of 2% or 4% and a specific total solid content of 15%, see Examples/paras 0085-86 and 0089-90 of the instant specification (Note: Figs 3 and 4 show results of the working examples 3 and 4 in the specification).  The 12 hour residence time used for generating results in Figs 3 and 4 is outside the claimed range “more than 8 hours and less than 12 hours” in claim 1; and none of the time points tested (i.e. first 6, 12, and/or 47/48 hours) in the examples 3 and 4 falls into the claimed range. In addition, the illustration of glucose yields for the first 6, 12, and 47/48 hours of hydrolysis in Figs 3 and 4 are based on the enzymatic hydrolysis reactions with the enzyme concentration of 2% or 4% and specific TS content of 15%, all of which are not recited in the instant claims. Thus, the objective evidence of nonobviousness, based on the results of Figs 3 and 4 in the 09/14/2022 response (8-12) and the third declaration (pages 3-7), is not commensurate in scope with the claims.
Furthermore, no criticality has been demonstrated in the specification or the third declaration for the claimed range “more than 8 hours and less than 12 hours”. As indicated above, all the glucose yields in Figs 3 and 4 of the examples 3-4 are determined at time points outside the claimed range “more than 8 hours and less than 12 hours”. No tests on any residence time inside of the claimed range has been conducted. As supported by the results from the working examples 3-7 in the specification, the residence times outside the claimed range (i.e. 12, 14, and 16 hours) tested for the first enzymatic hydrolysis in a two-step enzymatic hydrolysis process generate glucose yields significantly higher than control/one step enzymatic hydrolysis, e.g. 86% vs. 78%, 84-88% vs. 70%, 84-92% vs. 70%, 90% vs. <70% (see Figs 3-7, paras 0087, 0091, 0099, and 0103). There is no factual evidence to support a first enzymatic hydrolysis conducted at a residence time inside the claimed range produces superior effect on the glucose yields when compared to those conducted at a residence time outside the claimed range. Thus, no criticality has been demonstrated for the claimed range. See MPEP 716.02(d)II, states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” 
Moreover, Applicant’s arguments based on important and unexpected benefits of the claimed process in the 09/14/2022 response (page 8/para 3, page 9/para 1) and the third declaration (sections 9, 11, 17-19, 23-28) are not persuasive, because Applicant failed to demonstrate the criticality of the claimed range, as indicated above. Furthermore, it is Examiner’s position that higher sugar yields generated by the claimed method are not unexpected to one of ordinary skill in the art. This is because it has been well known in the art that soluble sugars generated from enzymatic hydrolysis are competitive inhibitors of enzymes and that a two-step enzymatic hydrolysis process by separating a liquid fraction containing sugars/glucose from an unhydrolyzed solid fraction after a first enzymatic hydrolysis stage and then supplying the unhydrolyzed solid fraction to next hydrolysis stage has the benefits of avoiding inhibitory effect of the glucose over enzymes and improving efficiency of enzymatic hydrolysis of plant-based material, thus resulting in significantly higher sugar yields, as evidenced by Tolan et al. (para 0013/lines 1-3) and Vallander of record (page 716/column 1/last paragraph – column 2/paragraph 1; page 719/first full paragraph, column 1/paragraph 5/lines 1-5, col/ 2/last 3 lines; Conclusions).   
In response to Applicant’s arguments in the paragraph spanning pages 11 and 12 of the 09/14/2022 response and in section 20 of the third declaration, Applicant failed to provide factual evidence to support that specific conditions used for enzymatic hydrolysis in the first enzymatic hydrolysis stage, except residence times, are not important to the outcome, such as sugar yields, of the claimed method. It is unclear how the residence time of the first enzymatic hydrolysis can be only the factor important for reaching the object of minimizing an amount or costs of enzymes in the hydrolysis process and to achieve a desired yield of carbohydrates/sugars. Further, neither the claims nor the specification defines the “typical enzymatic hydrolysis conditions” used in the enzymatic hydrolysis processes encompassed by the instant claims. It is unclear what specific conditions are referred by Mr. Tamper as the “typical enzymatic hydrolysis conditions”.  With regard to Applicant’s arguments about optimizing sizes of enzymatic hydrolysis reactor, it is noted they are based on the feature not recited in the claims.        
In response to Applicant’s arguments based on the teachings of Tolan in the 09/14/2022 response (pages 8, page 9/para 4, page 12/paras 2-3, pages 13-14) and the third declaration (sections 4-7, 10, and 21-22), Tolan has recognized inhibition effect of hydrolysis product/glucose on enzymes and conducted a two-step enzymatic hydrolysis process for avoiding the inhibition effect and increasing glucose yields from enzymatic hydrolysis. It is misleading for Applicant to argue that the first hydrolysis stage in the method of Tolan “requires a minimum of 12 hours”. In contrary to Applicant’s argument, Tolan expressively teaches that the first enzymatic hydrolysis is carried out for about 12 hours to about 24 hours for partially hydrolyzing the plant feedstock (see Claim 54). The modifier “about” used by Tolan clearly indicates that a precise residence time is not required for partially hydrolyzing the plant feedstock and the resident time can be lower than 12 hours. Overall, the basis for conclusion of obviousness of the claimed range of the resident time as well as the claimed method has been established for all the reasons indicated above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Accordingly, Claims 1, 3, 5-10, 12-13, and 25-26 are rejected under 35 U.S.C. 103 over Tolan et al. and Foody. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
   /ALLISON M FOX/   Primary Examiner, Art Unit 1633